O’Connor, J.
(dissenting, with whom Wilkins and Greaney, JJ., join). Darlene, a sister of the infant victim’s mother, testified that, in the evening, after the mother had left the family’s apartment, the infant cried and vomited on the defendant’s shoulder, and that the defendant got a “mean” look on his face and threw the infant in the air. Darlene also testified that the infant hit the floor, making a “loud noise” when he landed. As the court notes, ante at 471 n.l, the defendant’s theory of the case at trial was that the injury occurred earlier in the day while the defendant was playing with the infant on the living room floor; that the defendant “flipped the [infant] while holding his hands and that [the infant] accidentally slipped and landed on the" floor.” It was important to the defense that Darlene’s testimony be impeached, as it would have been if the jury had heard that the infant showed symptoms of head injury before the infant’s mother left the apartment.
“The defendant claims that the ‘cold’ symptoms observed by [the mother] and other witnesses were actually symptoms of a head injury. Therefore, the defendant argues, the issue of when [the infant’s] ‘cold’ symptoms appeared was crucial to the defense.” Ante at 474. If the symptoms appeared before the mother left the apartment in the evening, that would suggest that the fatal incident did not occur when and as described by Darlene, but that it occurred earlier in the day in conformity with the defendant’s theory of the case.
As the court notes, “Under cross-examination, [the mother] testified, consistent with her testimony on direct examination, that she did not see [the infant] on October 2, 1987, from the time she left for work in the morning until around dinner time. When she saw him, [the infant] appeared to have a runny nose but exhibited no other cold symptoms. Defense counsel asked [the mother] whether she remembered making a statement to the police shortly after [the infant’s] death in which she stated that when she got home with Darlene in the afternoon the two of them looked in on [the infant] and that he appeared to have a cold, and that he was wheezing and gasping and sounded hoarse. [The *482mother] testified that, while she remembered making a statement to the police, she could not remember stating that she checked on [the infant] in the afternoon or that he appeared to have had a cold at that time. On being shown her written statement to police made following [the infant’s] death, [the mother] repeated that she could not recall stating she had checked on [the infant] in the afternoon.” Ante at 474-475.
At that juncture, the message to the jury was that the mother’s testimony that she first saw the “head injury” symptoms in the evening, thus supporting the Commonwealth’s case, was inconsistent with her October 7, 1987, statement to the police, when her memory was fresh and distortion of the truth was less likely. The October 7 statement tended to support the defense theory. In those circumstances, defense counsel had no need to refer to a second statement, similar to the first, which the mother gave to the police many months after the first statement was made. Counsel’s point had been made. Counsel had no reason, as the defendant’s representative, to explore with the mother possible explanations for her inconsistency. Furthermore, counsel was in no position to predict the explanation, if any, that would be elicited by the prosecutor’s redirect examination, or to pose appropriate anticipatory questions designed to test the validity of the yet-to-be-given explanation. Counsel had a right, in my view, to assume that, if an explanation were to be presented in the course of redirect examination, his exploration of that new matter would be available by recross-examination.
Indeed, on redirect examination, an explanation was forthcoming. In response to the prosecutor’s questions, the mother testified that on October 7, the day on which she gave her statement to the police, which was just one day after her baby was buried, she was upset. The obvious implication was that the statement was the product of that mental condition, that it was incorrect, and that her testimony, not the statement, should be credited by the jury. Then, for the first time, on recross-examination, defense counsel had a reason — a need — and therefore a realistic opportunity (if his questions *483had been allowed) to ask the witness mother whether, at a later time, when she was not upset, she gave a statement not substantially different from her statement on October 7.
As the court indicates, on the prosecutor’s objection the “judge precluded defense counsel from asking [the mother] about the contents of the second statement, which was not in evidence, ruling that it did not address a new matter raised on redirect.” Ante at 475. The judge rejected defense counsel’s sidebar argument that, since the prosecutor had attempted to rehabilitate the witness by bringing out her mental state when she gave the October 7 statement, defense counsel should be allowed “to show that subsequent to that [she] had the exact same confusion, so that her explanation doesn’t meet the problem.” Defense counsel’s obvious point was that his client was entitled to have the jury know that the mother’s second statement1 was similar to the first one, from which the jury might infer that the first statement was not the product of an upset mind as claimed for the first time on redirect, but instead spoke the truth and revealed the falsity of the mother’s testimony concerning the all-important question of when the “cold” symptoms first appeared.
The court “conclude [s] that the judge acted within his sound discretion in ruling that the matter on which the defendant sought to examine [the mother] was not a new matter raised for the first time on redirect examination of the witness. Therefore, the defendant had no right to recross-examine her on the statement as it was beyond the scope of redirect examination.” Ante at 475. I disagree.
“There are few subjects, perhaps, upon which [the Supreme] Court and other courts have been more nearly unanimous than in their expressions of belief that the right of confrontation and cross-examination is an essential and fundamental requirement for the kind of fair trial which is this country’s constitutional goal.” United States v. Caudle, 606 F.2d 451, 457 (4th Cir. 1979), quoting Pointer v. Texas, 380 U.S. 400, 405 (1965). As Wigmore states, cross-exami*484nation “is beyond any doubt the greatest legal engine ever invented for the discovery of truth.” 5 J. Wigmore, Evidence § 1367 (Chadbourne rev. ed. 1976), quoted in United States v. Caudle, supra. Its effectiveness in probing the truth and completeness of testimony is “so well understood that the right of cross-examination is ‘one of the safeguards essential to a fair trial.’ ” United States v. Caudle, supra, quoting Alford v. United States, 282 U.S. 687, 692 (1931).
All the reasons provided to support the right of cross-examination “apply with equal strength to recross-examination where new matter is brought out on redirect examination.” United States v. Caudle, supra at 457-458. See United States v. Riggi, 951 F.2d 1368, 1375 (3d Cir. 1991). Accord United States v. Baker, 10 F.3d 1374, 1404-1405 (9th Cir. 1993), cert. denied, 115 S. Ct. 330 (1994); United States v. Ross, 33 F.3d 1507, 1518 (11th Cir. 1994), cert. denied, 115 S. Ct. 2558 (1995). See Commonwealth v. Pickles, 364 Mass. 395, 401 (1973); Commonwealth v. Gordon, 356 Mass. 598, 602 (1970).
In my view, it is abundantly clear that material new matters were brought out on redirect examination of the victim’s mother, namely, that when she gave her statement to the police on October 7, which was inconsistent with her testimony concerning the important question as to when the infant’s symptoms first appeared, she was upset by the very recent traumatic events. The implication was that the statement should be dismissed and the testimony should be credited. That mental state evidence was injected into the case for the first time on the prosecutor’s redirect examination of the witness. It was critical, and the defendant was constitutionally entitled to cross-examine with respect to it.
The court states, ante at 476-477, “The questions which defense counsel proposed to ask on recross-examination involved an entirely separate statement, a statement which was not brought out at any point on direct, cross, or redirect examination.” The court misses the point. The material new matter which was brought out for the first time on redirect examination was not the mother’s second statement, but was the witness mother’s upset state of mind when she gave her *485first statement, brought out to reduce that statement’s impact. Defense counsel’s questions on recross-examination, asked at the earliest opportunity, were designed to counter the thrust of the new material that had just been introduced by the prosecutor.
Efficiency and expedition in the conduct.of trials is desirable — but not at the expense of truth. Recross-examination as to new material matters is essential to the truth-finding process. It was disallowed in this case. The judgment should be set aside and the case should be remanded for a new trial.

The mother’s second statement was marked for identification.